Citation Nr: 0407343	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  01-02 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected nasal fracture, deviation of septum, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased disability rating for 
service-connected fracture, fifth finger, left hand, 
currently evaluated as noncompensably disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to May 
1998.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran testified at a personal hearing held on May 6, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The veteran is advised that his appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify him if further action is required on his part.

Newly-raised claim

The Board believes that a claim of entitlement to service 
connection for obstructive sleep apnea secondary to the 
veteran's service-connected nasal fracture disability is 
reasonably raised by the evidence of record.  At his hearing 
before the undersigned Veterans Law Judge in May 2003, the 
veteran alluded to the fact that he had a great deal of 
trouble sleeping at night due to his nasal fracture 
disability, and the Board notes that VA progress notes dated 
in 1999 and 2000 denote clinical assessments that he has 
obstructive sleep apnea due possibly to breathing problems 
caused by his nasal fracture disability.  This new claim is 
referred to the RO for appropriate action.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of the issues on appeal is necessary 
in order to ensure full and complete compliance with the 
enhanced duty to notify and duty to assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In this case, the record shows the veteran has not been 
provided specific notice under the VCAA, particularly with 
respect to VA's obligation to inform him which portion of the 
information and evidence necessary to substantiate his 
increased rating claims, if any, is to be provided by him and 
which portion, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002).  Absent notice 
of the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is aware that in January 2001 the RO sent the 
veteran a letter requesting additional evidence as to other 
issues.  That letter, which alluded to but did not 
specifically reference the VCAA, did not refer to the issues 
now on appeal, which had been the subject of a statement of 
the case in October 2000.  A more specific VCAA letter was 
issued in April 2001, but this too did not reference the 
issues which are currently on appeal. 

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the Court's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.

The Board cannot rectify this deficiency on its own.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  This case must therefore be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent.

2.  Thereafter, VBA must adjudicate any 
issues arising from this appeal.  Any 
additional evidentiary/medical 
development required to fully address a 
particular issue or claim should be 
completed.  An appropriate statement of 
the case and/or supplemental statement of 
the case should be prepared and issued to 
the veteran.  The veteran should be 
provided an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


